DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed 20 April 2021 has been considered by the examiner, except for information struck through. Explanations for the struck through material and other annotations are found below.
The examiner did not consider US D786,230 S (US Patent Cite No. 2) because it is unclear how the reference relates to the presently claimed invention. The reference is drawn to an ornamental design for a mobile phone case, whereas the present invention is drawn to articles containing bioactive materials to inactivate or kill microorganisms.
The examiner did not consider US 5,862,667 (US Patent Cite No. 5) because the reference does not mention Jones as an inventor and is drawn to a turbine fuel strainer, whereas the present invention is drawn to articles containing bioactive materials to inactivate or kill microorganisms. It is unclear how the reference relates to the present application.
The examiner did not consider US 10,016,036 B2 (US Patent Cite No. 6) because it is unclear how the reference relates to the presently claimed invention. The reference is drawn to a containment device that opens to form a mat, whereas the present invention is drawn to articles containing bioactive materials to inactivate or kill microorganisms.
The examiner notes US 5,427,392 (US Patent Cite No. 8) was listed in the IDS but had an incorrect publication date; the examiner has annotated the IDS to reflect the correct publication date.
The examiner did not consider US 2013/0316112 A1 (US Patent Application Publication Cite No. 10) because it is unclear how the reference relates to the presently claimed invention. The reference is drawn to a touch screen protector and makes no mention of anti-bacterial, anti-viral, anti-fungal, or other anti-microbial properties, whereas the present invention is drawn to articles containing bioactive materials to inactivate or kill microorganisms.
The examiner notes US 2012/0178783 A1 was (US Patent Application Publication Cite No. 15) was listed in the IDS but had an incorrect publication date and inventor name; the examiner has annotated the IDS to reflect the correct publication date and correct inventor name.
The examiner did not consider US 2014/0129475 A1 (US Patent Application Publication Cite No. 19) because the reference is drawn to a tracking system and device, and makes no mention of biocidal or antiviral compounds. It is unclear how the reference relates to the presently claimed invention.
The examiner did not consider US 2013/0306640 A1 (US Patent Application Publication Cite No. 20) because it is unclear how the reference relates to the presently claimed invention. The reference is drawn to an airport security checkpoint screening bin and makes no mention of anti-viral, anti-bacterial, anti-fungal, or other anti-microbial agents, whereas the present invention is drawn to articles containing bioactive materials to inactivate or kill microorganisms.
The examiner has considered JP H07-281604 A (Foreign Patent Document Cite No. 4), but notes Applicant did not provide a copy of the original document. However, the examiner has provided a copy of the original document for the record.

Specification
The disclosure is objected to because of the following informalities:
Page 21, [0079], line 2: “gold club handle 1310” should most likely read “golf club handle 1310”.
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
Fig. 13C: The figure appears to be missing reference character 1330 from page 21, [0079], line 3 of the instant specification.
Fig. 13D:.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2 and 12 are objected to because of the following informalities:
Claim 2, line 2: “titanium, silver, copper and zinc” should read “titanium, silver, copper, and zinc”.
Claim 12, line 2: “titanium, silver, copper and zinc” should read “titanium, silver, copper, and zinc”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 7, the claim recites “wherein the first adhesive layer comprises a residue free adhesive”. It is unclear what Applicant considers to be “residue free adhesives” or what is encompassed by this phrase. Clarification is respectfully requested. For the purposes of examination, the claim has been interpreted as if any adhesive satisfies the claim, absent evidence to the contrary.
With respect to claim 17, the claim recites “wherein the first adhesive layer comprises a residue free adhesive”. It is unclear what materials Applicant considers to be “residue free adhesives”. Clarification is respectfully requested. For the purposes of examination, the claim has been interpreted as if any adhesive satisfies the claim, absent evidence to the contrary.

Double Patenting
Claims 1-9 and 11-19 are provisionally rejected on the ground of nonstatutory double patenting
With respect to claim 1, ‘609 discloses a door knob cover, i.e. handle sleeve, comprising: a substrate; a first adhesive layer coupled to the substrate; a carrier support material coupled to the first adhesive layer; and a surface coating coupled to the carrier support material, the surface coating comprising a bioactive material to inactivate or kill bioorganisms that contact the surface coating (claim 1). The door knob cover is configured as a sleeve (claim 8).
It is noted that ‘609 additionally requires the substrate be sized and arranged to stretch and fit around a door knob and held in place through a friction frit, and wherein the door knob cover is configured to stretch and fit around a circumference of a door knob and rotate the door knob when the door knob cover is rotated by an end user while the present claims are silent with respect to these limitations. However, in light of the open-ended language of the present claims, i.e. “comprising”, it is clear that the more specific cover of ‘609 would fall within the broader handle sleeve of the present claims, and thus one of ordinary skill in the art would have arrived at the present invention.
With respect to claim 2, ‘609 discloses the bioactive material comprises at least one of titanium, silver, copper, and zinc (claim 2).
With respect to claim 3, ‘609 discloses the carrier support material comprises a polyurethane (claim 3).
With respect to claim 4, ‘609 discloses wherein the bioactive material comprises a photocatalyst comprising titanium, and wherein the bioactive material comprises at least one additional transition metal (claim 4).
With respect to claim 5,
With respect to claim 6, ‘609 discloses wherein the bioactive material and the second bioactive material comprise different transition metals (claim 6).
With respect to claim 7, ‘609 discloses wherein the first adhesive layer comprises a residue free adhesive (claim 7).
With respect to claim 8, ‘609 discloses the article is a sleeve (claim 8) and is used for a door knob (claim 1). Common doorknob shapes include circular shapes (see, e.g., Russell or Van Handel). Therefore, one of ordinary skill in the art would recognize the doorknob sleeve of ‘609 would encompass those having a circular shape. Given that the doorknob cover stretches and fits around the doorknob and is held in place, this is considered to read on the presently claimed substrate having a circular shape with memory as the end user does not have to replace the cover after every use.
With respect to claim 9, ‘609 discloses the doorknob cover, i.e. handle sleeve, is optically transparent (claim 9).
With respect to claim 11, ‘609 discloses a door knob cover, i.e. handle sleeve, comprising: a substrate; a first adhesive layer coupled to the substrate; and a carrier support material coupled to the first adhesive layer, the carrier support material comprising embedded bioactive material to inactive or kill bioorganisms that contact the door knob cover, i.e. handle sleeve (claim 11). The door knob cover is a sleeve (claim 18).
It is noted that ‘609 additionally requires the door knob cover to be configured to stretch and fit around a circumference of a door knob and be held in place through a friction fit to rotate the door knob when the door knob cover is rotated by an end user while the present claims are silent with respect to these limitations. However, given the 
With respect to claim 12, ‘609 discloses wherein the bioactive material comprises at least one of titanium, silver, copper, and zinc (claim 12).
With respect to claim 13, ‘609 discloses wherein the carrier support material comprises a polyurethane (claim 13).
With respect to claim 14, ‘609 discloses wherein the bioactive material comprises a photocatalyst comprising titanium, and wherein the bioactive material comprises at least one additional transition metal (claim 14).
With respect to claim 15, ‘609 discloses wherein the carrier support material further comprises a second bioactive material embedded in the polyurethane of the carrier support material (claim 15).
With respect to claim 16, ‘609 discloses wherein the bioactive material and the second bioactive material comprise different transition metals (claim 16).
With respect to claim 17, ‘609 discloses wherein the first adhesive layer comprises a residue free adhesive (claim 17).
With respect to claim 18, ‘609 discloses the article is a sleeve (claim 18) and is used for a door knob (claim 11). Common doorknob shapes include circular shapes (see, e.g., Russell or Van Handel). Therefore, one of ordinary skill in the art would recognize the doorknob sleeve of ‘609 would encompass those having a circular shape. Given that the doorknob cover stretches and fits around the doorknob and is held in 
With respect to claim 19, ‘609 discloses wherein the door knob cover, i.e. handle sleeve, is optically transparent (claim 19).
The above rejections are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blücher (US 2012/0261054 A1).
With respect to claims 1-2, Blücher discloses an article comprising a protective layer 16/adhesive layer 15/supporting layer 9/active layer 14 wherein the active layer 14 contains particles 10 ([0060], [0069-0070], [0074-0076], and Fig. 14). The active layer 14 is a covering material because it covers the top of the article and contains particles 10; the particles 10 are silver particles ([0057]) but may be copper or silver due to their virucidal, bactericidal, and fungicidal effects ([0002], [0018]); thus, the particles are bioactive materials that inactive or kill bioorganisms that contact the surface coating. 

    PNG
    media_image1.png
    191
    478
    media_image1.png
    Greyscale

With respect to claim 3, Blücher discloses the supporting layer, i.e. carrier support material, consists of polyurethane ([0011]).
With respect to claim 8,.
Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ylitalo et al. (US 2009/0130157 A1, “Ylitalo”).
With respect to claims 1-2, Ylitalo discloses a multilayer film for reducing microbial contamination on a surface (Abstract, [0014]). The multilayer film comprises a release layer that is polyethylene or polypropylene, an adhesive layer 18, a core layer 16, and an antimicrobial hard coat layer 14 ([0008], [0059]). The antimicrobial hard coat layer 14 includes antimicrobial agents, such as silver, zinc, copper, silver-copper complexes, and combinations thereof ([0029]). The release layer corresponds to the substrate presently claimed. The adhesive layer 18 corresponds to the presently claimed first adhesive layer coupled to the substrate. The core layer 16 corresponds to the claimed carrier support material coupled to the first adhesive layer presently claimed. The antimicrobial hard coat layer 14 corresponds to the surface coating coupled to the carrier support material as presently claimed. The multilayer film is used for door handles ([0009]), and is thus a handle sleeve.
Claims 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US 2004/0266546 A1).
With respect to claims 11-13, Huang discloses an antimicrobial grip for handles on equipment (Abstract). The grip is in the form of a strip that is wrapped around a sleeve to put on the handle of sports equipment ([0009], [0045]). The strip comprises a tape 32, adhesive 30, and polyurethane layer 16 that comprises silver-based antimicrobial agents ([0028], [0030-0033]). The tape 32 corresponds to the presently claimed substrate. The adhesive 30 corresponds to the first adhesive layer coupled to .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2004/0266546 A1) in view of Mallak et al. (US 2015/0086597 A1, “Mallak”).
With respect to claims 1-3 and 5, Huang discloses an antimicrobial grip for handles on equipment (Abstract). The grip is in the form of a strip that is wrapped around a sleeve to put on the handle of sports equipment ([0009], [0045]). The strip comprises a tape 32, adhesive 30, and polyurethane layer 16 that comprises silver-based antimicrobial agents ([0028], [0030-0033]). The tape 32 corresponds to the presently claimed substrate. The adhesive 30 corresponds to the first adhesive layer coupled to the substrate presently claimed. The polyurethane layer 16 corresponds to the carrier support material coupled to the first adhesive layer and comprising a second embedded bioactive material to inactivate or kill bioorganisms that contact the handle sleeve presently claimed.
Huang does not disclose a surface coating coupled to the carrier support material comprising a bioactive material to inactive or kill bioorganisms that contact the surface coating.
Mallak teaches a copper or copper alloy layer that provides antimicrobial effects and kills bacteria (Abstract, [0015]). The alloy may also contain nickel ([0015]). The layer is applied to various articles, including sports equipment ([0032], Table 2). The 
Huang and Mallak are analogous inventions in the field of antimicrobial and antibacterial coatings for sports equipment.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the copper or copper alloy layer of Mallak as an additional layer in the coating of Huang in order to further enhance the antibacterial properties of the coating and provide a coating that provides antibacterial effects even when scratched (Mallak, [0035]). The copper or copper alloy layer corresponds to the surface coating coupled to the carrier support material comprising a bioactive material to inactivate or kill bioorganisms that contact the surface coating as presently claimed.
With respect to claim 6, because the bioactive material comprises copper or an alloy of copper and nickel, and the second bioactive material comprises silver, the bioactive material and the second bioactive material comprise different transition metals.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ylitalo et al. (US 2009/0130157 A1, “Ylitalo”) as applied to claim 1 above, and further in view of Yamashita (US 2020/0070481 A1).
With respect to claim 4,
Yamashita teaches a surface protective resin containing photocatalyst particles (Abstract), including titanium compounds such as titanium dioxide, in order to provide resistance to microorganisms, deodorization properties, and antifouling properties ([0031], [0033], [0038]). The photocatalyst particles are used as surface protective members for articles that are supposed to stay clean ([0144]) including door handles ([0146]).
Ylitalo and Yamashita are analogous inventions in the field of surface protection films providing antimicrobial properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use titanium photocatalyst particles as taught by Yamashita in the surface coating of Ylitalo in order to provide a surface coating having resistance to microorganisms, deodorization properties, and antifouling properties (Yamashita, [0031], [0033], [0038]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2004/0266546 A1) in view of Mallak et al. (US 2015/0086597 A1, “Mallak”) as applied to claim 1 above, and further in view of Yamashita (US 2020/0070481 A1).
With respect to claim 4, while Huang in view of Mallak discloses the use of transition metal antimicrobial agents such as silver-based antimicrobial agents and copper based antimicrobial agents as set forth above, Huang in view of Mallak does not disclose wherein the bioactive material comprises a photocatalyst comprising titanium.
Yamashita teaches a surface protective resin containing photocatalyst particles (Abstract), including titanium compounds such as titanium dioxide, in order to provide 
Huang in view of Mallak and Yamashita are analogous inventions in the field of surface protection films providing antimicrobial properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use titanium photocatalyst particles as taught by Yamashita in the surface coating of Huang in view of Mallak in order to provide a surface coating having resistance to microorganisms, deodorization properties, and antifouling properties (Yamashita, [0031], [0033], [0038]).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Blücher (US 2012/0261054 A1) as applied to claim 1 above, and further in view of Yamashita (US 2020/0070481 A1).
With respect to claim 4, while Blücher discloses the active layer 14 contains particles 10 that are silver particles ([0057]) but may be copper or silver due to their virucidal, bactericidal, and fungicidal effects ([0002], [0018]), i.e. bioactive materials made from transition metals, as set forth above, Blücher does not disclose wherein the bioactive material comprises a photocatalyst comprising titanium.
Yamashita teaches a surface protective resin containing photocatalyst particles (Abstract), including titanium compounds such as titanium dioxide, in order to provide resistance to microorganisms, deodorization properties, and antifouling properties 
Blücher and Yamashita are analogous inventions in the field of surface protection films providing antimicrobial properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to additionally use titanium photocatalyst particles as taught by Yamashita in the surface coating of Blücher in order to provide a surface coating having resistance to microorganisms, deodorization properties, and antifouling properties (Yamashita, [0031], [0033], [0038]).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Blücher (US 2012/0261054 A1) as applied to claim 3 above.
With respect to claim 7, Blücher discloses the adhesive layer may be any known adhesive, including a re-releasable adhesive ([0060]). The re-releasable adhesive is considered to meet the adhesive that comprises a residue free adhesive because the adhesive can be removed and reapplied.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive, including re-releasable adhesive, in Blücher and thereby arrive at the present invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2004/0266546 A1) in view of Mallak et al. (US 2015/0086597 A1, “Mallak”) as applied to claim 3 above, and further in view of Jones (US 5,882,667).
With respect to claim 8, while Huang in view of Mallak discloses a grip for handles (Huang, Abstract and [0009]) including those with cylindrical cross sections 
Jones teaches a sleeve for a gripping surface having antimicrobial properties (Abstract). The sleeve is formed from a plastic sheet and then rolled to fit a long door handle or cut to fit a circular door handle (Col. 5, line 29-Col. 6, line 18). The sleeve provides a user with a sterile gripping surface and helps prevent disease (Col. 3, lines 10-21 and Col. 6, lines 1-4). Because the sleeve is made from plastic and extruded, it would necessarily keep its shape, i.e. have a memory.
Huang in view of Mallak and Jones are analogous inventions in the field of antimicrobial covers for gripping surfaces.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the cover of Huang in view of Mallak to be circular in order to fit a surface with a circular shape and have a memory as taught by Jones in order to provide a user with a sterile gripping surface that helps prevent disease (Jones, Col. 3, lines 10-21 and Col. 6, lines 1-4).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Blücher (US 2012/0261054 A1) as applied to claim 8 above, and further in view of Ylitalo et al. (US 2009/0130157 A1, “Ylitalo”).
With respect to claim 9,
Ylitalo teaches a multilayer film for reducing microbial contamination on a surface that is transparent in order to not detract from the visual and topographic characteristics of the surface (Abstract, [0014]).
Blücher and Ylitalo are analogous inventions in the field of antimicrobial covers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Blücher to be transparent as taught by Ylitalo in order to not detract from the visual and topographic characteristics of the surface the film is attached to (Ylitalo, [0014]).
With respect to claim 10, Blücher discloses the protective layer protects the adhesive layer and may be removed ([0015]), i.e. is a release layer, but does not disclose wherein the protective layer is made from polyolefin.
Ylitalo teaches a multilayer film comprising a release layer that is polyethylene or polypropylene, an adhesive layer 18, a core layer 16, and an antimicrobial hard coat layer 14 ([0008], [0059]).
Blücher and Ylitalo are analogous inventions in the field of antimicrobial covers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the protective layer of Blücher to be made from polyethylene or polypropylene as taught by Ylitalo. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2004/0266546 A1) in view of Mallak et al. (US 2015/0086597 A1, “Mallak”) and Jones (US 5,882,667) as applied to claim 8 above, and further in view of Ylitalo et al. (US 2009/0130157 A1, “Ylitalo”).
With respect to claim 9, Huang in view of Mallak and Jones do not disclose wherein the grip is optically transparent.
Ylitalo teaches a multilayer film for reducing microbial contamination on a surface that is transparent in order to not detract from the visual and topographic characteristics of the surface (Abstract, [0014]).
Huang in view of Mallak and Jones and Ylitalo are analogous inventions in the field of antimicrobial covers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the grip of Huang in view of Mallak and Jones to be transparent as taught by Ylitalo in order to not detract from the visual and topographic characteristics of the surface the film is attached to (Ylitalo, [0014]).
With respect to claim 10, while Huang discloses the tape 32 is a quick-release tape, i.e. release layer, that protects the adhesive before use (Huang, [0033]), Huang in view of Mallak and Jones does not disclose the materials of the tape.
Ylitalo teaches a multilayer film comprising a release layer that is polyethylene or polypropylene, an adhesive layer 18, a core layer 16, and an antimicrobial hard coat layer 14 ([0008], [0059]).
Huang in view of Mallak and Jones and Ylitalo are analogous inventions in the field of antimicrobial covers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the quick-release tape of Huang in view of Mallak and Jones to be made from polyethylene or polypropylene as taught by Ylitalo. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). See also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).
Claims 11-13 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ylitalo et al. (US 2009/0130157 A1, “Ylitalo”).
With respect to claims 11-13, 15, and 17, Ylitalo discloses a multilayer film for reducing microbial contamination on a surface (Abstract, [0014]). The multilayer film comprises a release layer that is polyethylene or polypropylene, an adhesive layer 18, a core layer 16, and an antimicrobial hard coat layer 14 ([0008], [0059]). The antimicrobial hard coat layer 14 includes antimicrobial agents, such as silver, zinc, copper, silver-copper complexes, and combinations thereof ([0029]) and is made from a cross-linked matrix ([0013]) including polyurethane ([0022]). The adhesive layer 18 is made from acrylates, urethanes, silicones, rubber-based adhesives including natural rubber, polyisoprene, polyisobutylene, butyl rubber, block copolymers, thermoplastic rubbers ([0045]), which are identical to that of the present invention (instant specification, [0064], which discloses residue free adhesives include siloxane adhesives [i.e., silicone], acrylates, urethanes, and a variety of rubbers); thus, the adhesive layer 18 comprises a residue free adhesive. The multilayer film is used for door handles ([0009]), and is thus 
In light of the overlap between the claimed handle sleeve and that taught by Ylitalo, it would have been obvious to one of ordinary skill in the art to use a handle sleeve that is both taught by Ylitalo and is encompassed within the scope of the present claims, and thereby arrive at the claimed invention.
With respect to claim 16, Ylitalo discloses the antimicrobial hard coat layer 14 includes antimicrobial agents, such as silver, zinc, copper, silver-copper complexes, and combinations thereof ([0029]). The silver corresponds to the bioactive material and the zinc, copper, and silver-copper complexes correspond to the second bioactive material presently claimed. Given the bioactive material is made from silver and the second bioactive material is made from zinc or copper, then they are made from different transition metals as presently claimed.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ylitalo et al. (US 2009/0130157 A1, “Ylitalo”) as applied to claim 11 above, and further in view of Yamashita (US 2020/0070481 A1).
With respect to claim 14, while Ylitalo discloses the use of antimicrobial hard coat layer 14 includes antimicrobial agents, such as transition metals including silver, zinc, copper, silver-copper complexes, and combinations thereof ([0029]), Ylitalo does 
Yamashita teaches a surface protective resin containing photocatalyst particles (Abstract), including titanium compounds such as titanium dioxide, in order to provide resistance to microorganisms, deodorization properties, and antifouling properties ([0031], [0033], [0038]). The photocatalyst particles are used as surface protective members for articles that are supposed to stay clean ([0144]) including door handles ([0146]).
Ylitalo and Yamashita are analogous inventions in the field of surface protection films providing antimicrobial properties.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the antimicrobial hard coat layer 14 of Ylitalo to include photocatalyst particles made from titanium as taught by Yamashita in order to provide a surface protective film having resistance to microorganisms, deodorization properties, and antifouling properties (Yamashita, [0031], [0033], [0038]).
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ylitalo et al. (US 2009/0130157 A1, “Ylitalo”) as applied to claim 13 above, and further in view of Jones (US 5,882,667).
With respect to claim 18,
Jones teaches a sleeve for a door handle having antimicrobial properties (Abstract). The sleeve is formed from a plastic sheet and then rolled to fit a long door handle or cut to fit a circular door handle (Col. 5, line 29-Col. 6, line 18). The sleeve provides a user with a sterile gripping surface and helps prevent disease (Col. 3, lines 10-21 and Col. 6, lines 1-4). Because the sleeve is made from plastic and extruded, it would necessarily keep its shape, i.e. have a memory.
Ylitalo and Jones are analogous inventions in the field of antimicrobial covers for door handles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the multilayer of Ylitalo to be circular in order to fit a door knob and have a memory as taught by Jones in order to provide a user with a sterile gripping surface that helps prevent disease (Jones, Col. 3, lines 10-21 and Col. 6, lines 1-4).
With respect to claim 19, Ylitalo discloses the multilayer film is transparent in order to not detract from the visual and topographic characteristics of the surface ([0014]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the handle sleeve of Ylitalo in view of Jones transparent in order to not detract from the visual and topographic characteristics of the surface the handle sleeve is attached to (Ylitalo, [0014]).
With respect to claim 20, Ylitalo discloses the release layer, i.e. substrate, is made from polyethylene or polypropylene ([0059]), which are polyolefins.


Conclusion
The prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure.
Kudo (JP 2001-123711 A, disclosure based off machine translation included with this action) discloses an antifungal handle cover with an adhesive layer and antibacterial layer (Abstract, [0007-0008]).
Miller et al. (US 2015/0342184 A1) discloses a sleeve having antimicrobial properties for doorknobs (Abstract).
Kessler (US 2002/0092132 A1) discloses a sleeve having anti-bacterial properties for a shopping cart (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A Rice whose telephone number is (571)272-4450. The examiner can normally be reached Monday-Friday 08:30-17:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/STEVEN A RICE/Examiner, Art Unit 1787   

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787